Citation Nr: 0014667	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-44 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a lymph node 
disorder.

3.  Entitlement to service connection for a left ring finger 
disorder.

4.  Entitlement to service connection for a left hand 
disorder.

5  Entitlement to service connection for a left elbow 
disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 to June 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the veteran's claims on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations beginning in September 1992.  

2.  The veteran's chronic irregular heart rate with dizziness 
and lightheadedness is of unknown etiology and it began 
during active service.  
3.  There is no medical evidence of a current lymph node 
disorder, left ring finger disorder, left hand disorder, left 
elbow disorder, left shoulder disorder, or left knee 
disorder.


CONCLUSIONS OF LAW

1.  Service connection for an irregular heart rate with 
dizziness and lightheadedness due to an undiagnosed illness 
is warranted.  38 U.S.C.A. §§ 1117, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.317 (1999).

2.  The veteran's claim of entitlement to service connection 
for a lymph node disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

3.  The veteran's claim of entitlement to service connection 
for a left ring finger disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a left hand disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for a left elbow disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The veteran's claim of entitlement to service connection 
for a left shoulder disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

7.  The veteran's claim of entitlement to service connection 
for a left knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) (1999) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (1999).

I.  Cardiac Disorder 

Service medical records noted that beginning in August 1988, 
the veteran filled out an annual dental history form, and 
beginning in June 1992, he first reported that he had been 
told in the past that he was ineligible to be a blood donor 
due to a low heart rate that was "in the low 50's high 
40's."  He provided the same answer every year thereafter 
until separation from service.  He was administered a routine 
general medical examination in October 1993 that indicated no 
abnormality of the heart.  As part of the examination, the 
veteran was given an electrocardiogram (EKG).  The results 
indicated marked sinus bradycardia, with "minimal voltage 
criteria for [left ventricular hypertrophy], may be normal 
variant."  The examiner indicated that no follow up was 
required.  X-rays of the chest were taken the following 
month.  The radiologist noted that no abnormalities were 
detectable, but allowed that "left ventricular hypertrophy 
may still be present with a normal heart size."  Treatment 
records that month noted that "review of chart shows [that 
the veteran] has always had slow heart rates.  Patient 
confirms this, even in high school.  Denies any 
cardiovascular symptoms, i.e. lightheadedness, shortness of 
breath."  

In March 1994 the veteran complained of palpitations for the 
past several months, but denied shortness of breath, chest 
pains or lightheadedness.  The medical report stated that the 
October 1993 EKG was noncontributory, and the assessment was 
palpitations.  In April 1994 the veteran complained of a one 
and-a-half month history of irregular heartbeat when at rest.  
He received another EKG that was determined to be unchanged 
from the one in October 1993.  Sinus arrhythmia was suspected 
and the veteran was fitted with a Holter monitor.  The Holter 
study results were described as "benign."  In May 1994, the 
assessment was palpitations and orthostasis.  The veteran was 
not administered a service separation examination.  

An August 1995 VA examination report noted that the veteran 
complained of cardiac arrhythmia, with episodes of a racing 
heart or skipped beats.  He denied loss of consciousness, 
chest pain or focal neurologic symptoms.  He was given 
another EKG and the results indicated "sinus bradycardia and 
sinus arrhythmia, otherwise normal EKG."  The examiner's 
assessment was "cardiac arrhythmia.  Holter monitor showed 
benign findings."  

In his October 1995 notice of disagreement, the veteran 
stated that in January 1995 he had passed out and collapsed.  
He said that he still suffered from heart palpitations, 
lightheadedness upon standing, chest pains and skipped 
heartbeats.  At his June 1996 personal hearing, he testified 
that he had an irregular heartbeat, and that he experienced 
symptoms on a daily basis, lasting from "two to three 
minutes, sometimes on and off for an hour or so."  He also 
said that he had fainting spells, most recently in January 
1995, and many episodes of lightheadedness.  He said that 
these were the same symptoms he had in service.  The 
veteran's wife testified that she had seen episodes where the 
blood drained from his face and his face was "almost a 
grayish color."  The veteran indicated that these episodes 
occurred while he was doing activities no more strenuous than 
walking or sitting, and that he had experienced such an 
episode just three weeks earlier that had lasted on and off 
for "a few days."  He said that he first began noticing 
symptoms in 1994.  He also said that he had not been 
diagnosed with any heart disease.  

The veteran was given another VA examination in July 1996.  
The veteran complained of lightheadedness, arrhythmia, and 
chest pains.  The assessment was palpitations, etiology 
undetermined, and chest discomfort, noncardiac.  As part of 
the VA examination, he received additional treadmill 
"stress" tests, EKGs, echocardiographs and other tests over 
the ensuing months.  One of the treadmill tests, in August 
1996, had to be discontinued due to complaints of dizziness 
and lightheadedness when the veteran's level of activity 
reached 9 metabolic equivalents (MET's).  Following 
completion of all of the additional tests, the examiner's 
assessment in September 1996 was "no significant cardiac 
disease found.  The patient is a New York Heart Association 
Functional Class 1."  

A September 1997 VA examination report noted that the veteran 
complained of occasional symptoms of an irregular heart rate 
with strong beats and occasional  pauses.  He indicated, 
however, that these symptoms occurred much less frequently 
than they had several years before, now occurring two to 
three times per week rather than two to three times per day.  
He said that they occurred whether he was lying down or 
walking around.  He also complained of occasional 
lightheadedness, but denied any associated diaphoresis, arm 
pain, neck pain or nausea.  Following examination and review 
of the medical history, the examiner's assessment was that 
the veteran had no evidence of coronary artery disease or 
other significant cardiac abnormality, and that hypertrophic 
cardiomyopathy had been ruled out by an echocardiogram.  The 
examiner stated "I suspect the patient has frequent 
premature atrial and ventricular contractions that are 
essentially benign and cannot be attributed to any known 
diagnosis."  In addition, the examiner stated that "I think 
significant cardiac disease has been adequately evaluated and 
ruled out at this time.  . . ..  This condition is not 
limiting for the patient."

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service 
connection may be granted for disabilities not attributable 
to a known clinical diagnosis, which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  The VA 
examiner stated in September 1997 that the veteran's 
arrhythmia "cannot be attributed to any known diagnosis."  
In addition, the Board notes that a VA exercise treadmill 
test administered in August 1996 noted that the test was 
stopped after the veteran had reached 9 METs due to dizziness 
and lightheadedness.  While the Board recognizes that the 
dizziness and lightheadedness noted in August 1996 were not 
specifically attributed to an arrhythmia, it is apparent from 
the record that he has had such complaints on a recurrent 
basis associated with his irregular heart rate.  While 
premature ventricular contractions and a benign arrhythmia 
may well fall into the category of a "diagnosis" rather 
than an undiagnosed illness, the fact remains that following 
the most recent cardiac work-up, the examiner concluded that 
the veteran has an irregular heart rate of unknown etiology, 
and it is apparent that the veteran had symptoms, including 
dizziness, when such was demonstrated by a treadmill EKG.  It 
is the Board's judgment that the evidence is at least in 
equipoise as to whether the veteran's irregular heart rate, 
which began during active service, is due to an undiagnosed 
illness.  Resolving the reasonable doubt raised by such 
evidence in favor of the veteran, the Board finds that 
service connection is warranted for an irregular heart rate 
with dizziness and lightheadedness because it began during 
active service, after the veteran's participation in the 
Persian Gulf War, and it has not been attributed to a known 
diagnosis. 

II.  Lymph Node Disorder 

Service medical records noted that in May 1983, the veteran 
complained of a swollen and tender lymph node in the left 
axilla.  The assessment was lymphadenopathy.  In July 1984 he 
had swollen lymph nodes in the left axilla and left groin.  
By August 1984 the node in the left axilla had disappeared 
but the node in the left groin persisted.  The veteran was 
scheduled to undergo surgery that same month.  Subsequent 
records made no additional reference to any lymph node 
disorder or symptomatology.  

The August 1995 VA examination report noted that while in 
service, a biopsy of the swollen lymph nodes had been 
considered, but that the swelling had subsided, and the 
veteran had no current complaints concerning the lymph nodes.  
Following examination, the impression was "hematologic 
disease not found."  
In his November 1995 notice of disagreement, the veteran 
asserted that his lymph nodes swell whenever he becomes ill, 
and that the VA examiner had told him that the lymph node in 
his left armpit was slightly swollen.  In addition, he stated 
that "a problem lasting this long could have future 
implications."  At his June 1996 personal hearing, the 
veteran stated that he had had swollen lymph nodes for 
"almost six months," in service, with pain and tenderness, 
and that surgery to remove the nodes had been contemplated.  
He said that the swelling eventually spontaneously subsided, 
but that when he gets a cold, the lymph nodes swell up again.  

The Board notes initially that the veteran has not claimed 
that a lymph node disorder is related to his service in the 
Persian Gulf.  Furthermore, the service medical records 
reveal that the veteran's swollen lymph nodes occurred in 
1983 and 1984, prior to the Persian Gulf War.  Therefore 
service connection under 38 C.F.R. § 3.317 is not warranted.  
The Board finds further that the veteran's claim is not well 
grounded as the claims file does not include a current 
medical diagnosis of a disorder of the lymph nodes.  Indeed, 
the veteran concedes that most of the time he has no symptoms 
and that his concern is for the "future implications" of 
the lymph node swelling noted in service, rather than on any 
current disorder.  Absent a currently diagnosed disorder, 
however, such a claim is not well grounded, Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992), See also Epps, 126 
F.3d 1464, and must, therefore, be denied.  See 38 U.S.C.A. 
§ 5107(a).  What is necessary to well-ground the lymph node 
claim is a current medical diagnosis of a lymph node disorder 
and medical evidence suggesting a link or nexus to an injury 
or disease suffered during service.

III.  Disorders of the Left Ring Finger, Left Hand, Left 
Elbow, Left Shoulder, 
and Left Knee 

Service medical records show that in June 1984 the veteran 
was treated for a superficial laceration on the left knee.  
His condition upon discharge from the emergency room was 
described as "good."  In March 1985 he was treated for a 
torn medial collateral ligament in the left knee.  From 
December 1985 to March 1986, he sought treatment for 
complaints of pain and edema in the left ring finger.  The 
etiology of the symptoms remained unknown.  In October 1994 
he sought treatment for complaints of a swollen and tender 
left elbow.  The elbow was described as red and feverish to 
the touch.  Service medical records noted no complaints of or 
treatment for any left shoulder disorder.  The veteran was 
not given a service separation examination.  

An August 1995 VA orthopedic examination shows that the 
veteran complained of left shoulder pain and left arm 
numbness and tingling primarily when lying on his left side 
while sleeping.  The examiner stated that the veteran had no 
functional deficits or weakness in the left shoulder.  The 
examiner further indicated that the veteran's left ring 
finger and left elbow were asymptomatic, and the veteran 
denied any problems with the left lower extremity.  X-rays of 
the left hand, the knees, and the left shoulder revealed no 
abnormality.  X-rays of the left elbow revealed a focal area 
of increased density just lateral to the olecranon "that 
could represent a possible loose body or early calcification 
of the triceps tendon."  The examination report noted the 
following assessments: "history of left ring finger proximal 
interphalangeal joint swelling which is now asymptomatic; 
history of left olecranon bursitis which is now asymptomatic; 
left upper extremity numbness and tingling which is related 
to position and is a very common finding in the normal 
population."  The veteran also received a general VA 
examination.  The report from that examination noted an 
impression of left shoulder pain of unclear etiology.  

At his June 1996 personal hearing, the veteran testified that 
he injured his left knee on two occasions in service, and 
that he was given muscle relaxers and an Ace bandage and 
placed on light duty for "about a month for both of those 
times."  He said that upon returning to regular duty his 
knee "started popping and cracking."  He said that his 
current problems consisted of soreness in the mornings, 
stiffness, pain when walking, and occasional swelling.  The 
veteran said that he suffered from swelling of the left ring 
finger in service, and indicated that physicians in service 
were not able to determine the cause of the swelling.  He 
said that his current complaints were slight swelling and 
stiffness of the joint, worse in the morning.  

As to the veteran's claimed left hand disability, he stated 
that he was "not sure" when symptoms began, but said that 
he currently suffered from morning stiffness of the fingers 
and hand.  Regarding his left elbow, he said that after his 
Persian Gulf service, his elbow began to swell and required 
aspiration before the swelling subsided.  He testified that 
his elbow had not swollen up since then, but that it did get 
"a little tender to the touch, a little puffy," that it 
would also crack and pop, and that "there is some aching in 
it."  Finally, the veteran said that he experienced cracking 
and popping of his left shoulder in service and that the 
problem began while he was stationed in Korea "in '90, 
'91."  He indicated that his current symptoms consisted of a 
grinding sensation when lifting the shoulder.  

The veteran received additional VA examinations in July 1996.  
The report from an examination of the knees indicated that 
the veteran complained of left knee pain, but it was unclear 
from the report whether the veteran was complaining of 
current left knee pain, or was reporting a history of knee 
pain in service.  The examiner noted no abnormality of the 
left knee and did not diagnose any left knee disorder.  The 
report from an examination of the hands and fingers noted 
that the veteran complained that his left hand was frequently 
stiff and occasionally red.  Examination revealed minimal 
tenderness of the interphalangeal joint of the fourth finger 
of the left hand, with no additional abnormalities.  The 
examiner stated "no disease found."  

In August 1996, the veteran was administered a VA "special 
orthopedic examination."  He complained of pain in the 
knees, that his left ring finger proximal interphalangeal 
joint "bothered him," that he had early morning stiffness 
in the hands, and that he had "some" crepitus in the left 
shoulder.  The examiner stated that the knee and shoulder 
were within normal limits except for some crepitus.  The 
examination report did not contain a diagnosis of any 
disorder of the left upper or lower extremity.  

The Board notes that the veteran has not claimed that the 
various disorders of the left ring finger, left hand, left 
shoulder, or left knee are related to his service in 
Southwest Asia, and furthermore, the veteran has indicated 
that these disorders began prior to the Persian Gulf War.  
Service connection for these disorders under 38 C.F.R. 
§ 3.317 is therefore not warranted.  As regards the veteran's 
left elbow complaints, while service medical records revealed 
that the veteran first received treatment for a swollen left 
elbow after his period of service in Southwest Asia, there is 
no objective evidence of a chronic disability and indeed, no 
medical evidence of a current disability.  Furthermore, the 
veteran has not been diagnosed with any current disorder of 
the left ring finger, left hand, left shoulder, or left knee.  
Absent a currently diagnosed disorder, such claims are not 
well grounded, Rabideau, 2 Vet. App. at 144, See also Epps, 
126 F.3d 1464, and must, therefore, be denied.  See 
38 U.S.C.A. § 5107(a).  What is necessary to well-ground 
these claims is a current medical diagnosis of a disorder and 
medical evidence suggesting a link or nexus to an injury or 
disease suffered during service.

The Board is cognizant of the service medical evidence 
showing a torn medial collateral ligament in the left knee in 
March 1985.  However, several subsequent examinations, 
including a VA orthopedic examination in 1996, have been 
negative for a diagnosis of a current left knee disability.  
The latter orthopedic examination specifically ruled out a 
current left knee disability.  In the absence of medical 
evidence of a current disability, the Board must deny the 
claim as not well grounded under the cited legal authority.   


ORDER

Service connection for an irregular heart rate with dizziness 
and lightheadedness is granted.

Service connection for a lymph node disorder is denied.

Service connection for a left ring finger disorder is denied.

Service connection for a left hand disorder is denied.

Service connection for a left elbow disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a left knee disorder is denied.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

